Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 J & J SPORTS PRODUCTIONS, INC.,
                                                                 Civil Action No. 18-cv-8819
               Plaintiff
                                                                          OPINION

 TIBIRI-TABAL&, LLC dlb/a
 KUCARAMAKARA LOUNGE & BAR and
 CARLOS A. RANGEL,

               Defendants.



John Michael Vazguez, U.S.D.J.

       This matter comes before the Court on the unopposed motion of Plaintiff J & J Sports

Productions, Inc. (“J & J Sports” or “Plaintiff’) for default judgment against Defendants Carlos

Rangel and Tibiri-Tabara, LLC dTh/a Kucaramakara Lounge & Bar (individually “Tibiri-Tabara”

and collectively “Defendants”) under Fed. R. Civ. P. 55(b). The Court reviewed all submissions

made in support of the motion and considered the motion without oral argument pursuant to Fed.

R. Civ. P. 78(b) and L. Civ. R. 78.1(b).     For the reasons that follow, Plaintiff’s motion is

GRANTED in part and DENIED in part.

  I.   FACTS AND PROCEDURAL HISTORY

       Plaintiff J & J Sports is a closed-circuit distributor of sports and entertainment

programming. Here, Plaintiff was the distributor of the television broadcast of the boxing match

“Saul Alvarez v. Amir Khan WBC World Middleweight Championship Fight Program” (“the

Program”), which took place on May 7,2016. Compl. ¶‘} 3,20, D.E. 1. Plaintiff obtained exclusive

commercial distribution rights to the Program pursuant to a contract. Id. Plaintiff then entered
into sublicense agreements with commercial establishments that granted the establishments limited

rights to publicly show the Program in the respective establishment. Id.   ¶ 21. Plaintiff alleges that
on May 7, 2016, Rangel directed Tibiri-Tabari employees to unlawfully intercept and broadcast

the Program at Kucaramakara Lounge & Bar (“Kucaramakara”) in Elizabeth, NJ. Id.               ¶ffl 6-7, 13-
16. Rangel is the owner and/or operator of Kucaramakara and a member, officer, or director of

Tibiri-Tabara. Id.   ¶J 7-8. Plaintiff contends that the unlawful broadcast of the Program increased
profits for Tibiri-Tabara. Id.   ¶ 17.
        Plaintiff filed its six-count complaint on May 4, 2018, alleging among other things, that

Defendants knowingly and willfully violated the Communications Act of 1934 (the

“Communications Act”), 47 U.S.C.         § 605, 553. Id. ¶ 1. In Count One, Plaintiff alleges that in
violation of § 605, Defendants unlawfully intercepted Plaintiffs signal via satellite transmission

and broadcasted the event to patrons on May 7, 2016. Id.          ¶J 19-28. Alternatively, Plaintiff
contends in Count Two that Defendants unlawfully intercepted the signal via a cable system in

violation of § 553. Id.   ¶J 29-34. In Count Three, Plaintiff alleges Common Law Conversion on
the grounds that Defendants tortiously obtained the Program and wrongfully converted it,

depriving Plaintiff of its economic benefit. Id. ¶J 35-38. In Count Four, Plaintiff alleges Unlawful

Interference with Prospective Economic Advantage for Defendants’ wrongful interference with

Plaintiffs expectancy of economic advantage from the Program. Id.        ¶J 39-44. Plaintiff contends
in Count Five that Defendants’ unlawful interception and broadcasting interfered with Plaintiffs

contract, amounting to Unlawful Interference with Contractual Relations. Id. ¶N 45-50. Lastly, in

Count Six, Plaintiff alleges that Defendants were unjustly enriched by receiving the benefits of

broadcasting the Program without paying the required commercial fee. Id.        ¶f1J 51-54.




                                                    2
 IL    STANDARD OF REVIEW

       Rule 55 allows for the entry of default against a party that fails to plead or otherwise defend

claims asserted against it. Fed. R. Civ. P. 55. “The entry of a default judgment is largely a matter

of judicial discretion, although the Third Circuit has emphasized that such ‘discretion is not

without limits,   .   .   .   and [has] repeatedly state[d] [its] preference that cases be disposed of on the

merits whenever practicable.” Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J.

2008) (quoting Hritz v. Woma C’orp., 732 F.2d 1178, 1181 (3d Cir.1984)).

       Prior to entering a default judgment pursuant to Rule 55(b), a court must: “(1) determine it

has jurisdiction both over the subject matter and parties; (2) determine whether defendants have

been properly served; (3) analyze the [ejomplaint to determine whether it sufficiently pleads a

cause of action; and (4) determine whether the plaintiff has proved damages.” Moroccanoil, Inc.

v. .1MG Freight Grp. LLC, No. 14-5608, 2015 WL 6673639, at *1 (D.N.J. Oct. 30, 2015). Courts

in this Circuit also consider three factors: “U) whether there is prejudice to the plaintiff if default

is denied, (2) whether the defendant appears to have a litigable defense, and (3) whether

defendant’s delay is due to culpable conduct.” Torres v. Innovate Logistics, LLC, No. 15-05770,

2017 WL 2727085, at *3 (D.N.J. June 13, 2017); see also Nationwide Mut Ins. C’o.                  i   Starlight

Ballroom Dance Club, Inc., 175 F. App’x 519, 522 (3d Cir. 2006). In addition, “the factual

allegations in a complaint, other than those as to damages, are treated as conceded by the defendant

for purposes of a default judgment.” DIRECTV Inc. v. Pepe, 431 F.3d 162, 165 (3d Cir. 2005).

III.    DISCUSSION

            a. Jurisdiction and Service

        “Before entering a default judgment as to a party ‘that has not filed responsive pleadings,

the district court has an affirmative duty to look into its jurisdiction both over the subject matter



                                                           3
and the parties.” HICA Educ. Loan Corp. v. Surikov, No. 14-1045, 2015 WL 273656, at *2

(D.N.J. Jan. 22, 2015) (quoting Ramada Worldwide, Inc. v. Benton Harbor Han Ohm, L.L.C., No.

08—3452, 2008 WL 2967067, at *9 (D.N.J. July 31, 2008)).

       The Court has personal jurisdiction over Defendants because they are physically located in

New Jersey and were served within the state pursuant to Rule 4) Fed. R. Civ. P. 4(k)(1)(A);

Certification of Michael J. Peters, Esq. (“Peters CerL”), Ex. B, D.E. 13-2. It also appears that the

principal place of business of Tibid-Tabara, LLC, is in New Jersey. The Court also has subject

matter jurisdiction over this matter. Plaintiff asserts claims pursuant to 47 U.S.C.   § 553(a) and
605(a), which both provide a private right of action for an aggrieved party. See 47 U.S.C.   § 553(c),

§ 605(e). The Court, therefore, has federal question subject matter jurisdiction over Plaintiffs
claims. See28 U.S.C.   § 1331.
           Ii. Sufficiency of Plaintiffs Causes of Action

       Next, the Court must determine whether the Complaint states a proper cause of action. In

deciding a motion for default judgment, a court must accept all well-pleaded factual allegations in

the pleadings as true. A court, however, need not accept the moving party’s legal conclusions or

factual allegations as to damages. Clianel, Inc., 558 F. Supp. 2d at 535-36.




  Plaintiffs return of service indicates that Tibiri-Tabara was served via “Jane Doe,” a “person
authorized to accept service.” D.E. 10. Plaintiffs exhibits in support of this motion, however,
demonstrate that Rangel is the only agent for service of process for Tibiri-Tabara. Peters Cert.,
Ex. B., D.E. 13-2. Therefore, the Court rejects Plaintiffs contention that Jane Doe was a person
authorized to accept service for Tibiri-Tabara. See Granger v. Am. c-Title Carp., No. 10-4627,
2013 WL 1845338, at *7 (D.N.J. Apr. 10, 2013) (finding ineffective service of process on a
corporation where plaintiff left the summons and complaint with the registered agent’s alleged
roommate, Jane Doe). But as the registered agent and an officer of Tibiri-Tabara, the personal
service of Rangel (D.E. 9) also constitutes services as to Tibiri-Tabara. See Fed. R. Civ. P.
4(h)(1)(B).
                                                 4
                      i. Sections 605 and 553

        To state a claim under       §   605 or   §   553, a plaintiff must establish that defendants “U)

intercepted a broadcast; (2) were not authorized to intercept the broadcast; and (3) showed the

broadcast to others.” J & JSports Prods., Inc. v. Edrington, No. 10-3789, 2012 WL 525970, at

*2 (D.N.J. Feb. 16,2012). Plaintiff pleads that it had the exclusive right to distribute the Program,

it entered into sublicense agreements with various establishments in New Jersey permitting the

establishments to broadcast the Program to patrons, and it did not enter into such a sublicense

agreement with Defendants. Compl. ¶‘ 20-23. The allegations establish that Defendants were not

authorized to intercept the broadcast. See Joe Hand Promotions, Inc.             i’.    Waidron, No. 11-849,

2013 WL 1007398, at *3 (D.N.J. March 13,2013). Moreover, Plaintiff alleges that Rangel directed

his employees to broadcast the Program at Kucaramakara and that doing so increased profits for

Kucaramakara. Compi.        ¶   17. Thus, the Court can reasonably infer that Tibiri-Tabara showed the

broadcast to others. Moreover, on May 7, 2016, Plaintiff’s private investigator observed the

Program on three television screens in Kucaramakara and saw twenty-eight patrons at the bar.

Plaintiffs Aff. Ex. B, D. E. 13-1. Accordingly, Plaintiff pleads the required elements for liability

under   § 605   and 553 as to Tibiri-Tabara.2

         Plaintiff also seeks to hold Rangel individually liable. Compl.       ¶J 7-18.     To do so, Plaintiff

must demonstrate that Rangel

                  (1) has the right and ability to supervise the violative activity, although he
                  need not be supervising, because he need not know of the violative activity,
                  and (2) has a direct financial interest in the violation, i.e. financial benefits,


2
  Plaintiff also asserts claims of common law conversion, unjust enrichment, unlawifil interference
with prospective economic advantage, and unlawful interference with contractual obligations.
Compl. ¶J 35-54. All of Plaintiffs claims pertain to a single situation Defendants’ unlawful
                                                                                   --



interception of the Program on May 7, 2016. Thus, Counts Three through Six appear to be alternate
theories of recovery. Because the Court concludes that Plaintiff prevails as to its claims under the
Communications Act, the Court will not address Plaintiffs alternate claims.
                                                          5
               even if not proportional or precisely calculable, that directly flow from the
               violative activity.”

J & J Sports Prods., Inc. v. Ramsey, 757 F. App’x 93, 95 (3d Cir. 2018) (quoting Joe Hand

Promotions, Inc. v. Yakubets, 3 F. Supp. 3d 261, 296 (ED. Pa. 2014)).

       Here, Plaintiff is the sole member of Tibiri-Tabara. Peters Cert. Exs. B, C. But a person

does not have a financial interest “simply because the individual defendant is president andlor a

shareholder of the codefendant corporation.” J & JSports Prods., Inc. v, Cruz, No. 14-2496, 2015

WL 2376290, at *4 (E.D. Pa. May 18, 2015) (citing Yakubets, 3 F. Supp. 3d at 295-96). In

addition, although Plaintiff alleges that Rangel had a direct financial interest in the activities at

Kucaramakara and that broadcasting the Program resulted in increased profits, these allegations

are pled upon information and belief.3 Compl.    ¶}   14-17. As for Rangel’s ability to supervise the

wrongifil conduct, Plaintiff does not allege that Rangel was present at Kucaramakara on May 7,

2016. Plaintiff does, however, contend that Rangel had the ability to supervise employees and

activities at Kucaramakara and directed employees to intercept the Program. Compl.         ¶J   11-13.

Again, these allegations are made upon information and belief Thus, Plaintiff fails to provide

sufficient factual information upon which the Court could conclude that either of the necessary

elements to impose personal liability is satisfied.      Because the entry of default judgment is

discretionary, the Court exercises its discretion and declines to enter default judgment as to Rangel

individually due to the insufficient factual allegations as to Rangel’s personal involvement.




  Although Plaintiff’s investigator observed 28 patrons at the Kucaramakara on May 7, 2016,
Plaintiff fails to allege that these patrons specifically went to the bar because they knew the
Program was going to be shown, that there was an increase in business on the night at issue because
of the Program, or any other facts that could demonstrate that the Kucaramakara financially
benefited from the illegal broadcast.
                                                  6
           c. Default Judgment Factors

       Prior to imposing default judgment, district courts must also make explicit factual findings

as to “U) whether the party subject to default has a meritorious defense, (2) the prejudice suffered

by the party seeking default, and (3) the culpability of the party subject to default.” Moroccanoil,

Inc., 2015 WL 6673839, at *1. Here, all three factors support entering default judgment. First,

where, as here, a defendant has not responded and the record does not support any defenses, “courts

cannot say whether a meritorious defense exists and are permitted to presume that none exists.”

Gov’tEmps. Ins. Co. v Hamilton Health Care Cm PC, No. 17-0674, 2018 WL 1226105, at *5

(D.N.J. Mar. 9, 2018). Second, Plaintiff has no alternative means of relief for the harm allegedly

caused by Tibiri-Tabara. Therefore, Plaintiff will be prejudiced if default judgment is not entered.

See Joe Hand Promotions, Inc. v. Singleton, No. 17-13687, 2018 WL 3054683, at *4 (D.N.J. June

20, 2018). Finally, Tibiri-Tabara’s failure to respond permits the Court to draw an inference of

culpability on its part. Waidron, 2013 WL 1007398, at *4 As a result, the Court finds that default

judgment is warranted as to Tibiri-Tabara.

           d. Proof of Dama2es

       While the factual allegations of the complaint “will be taken as true,” the amount of

damages must still be proven. Comdyne I. Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990). “If

the damages are not for a sum certain or for a sum which can by computation be made certain, the

court may conduct such hearings or order such references as it deems necessary and proper.” Id.

(citing Fed. P.. Civ. P. 55(b)(2)) (internal quotation marks omitted). Where a plaintiff seeks

statutory damages, costs, and attorney’s fees, a court may award damages without a hearing.

Waldron, 2013 WL 1007398, at *4•




                                                  7
                         i. Statutory Damages

         A plaintiff asserting a cause of action under the Communications Act may recover under

either 47 U.S.C.       § 553 or § 605, but not both.4   TKR Cable Co.   i&   Cable City Corp., 267 F.3d 196

(3d   Cir. 2001). Plaintiff does not plead how Defendants intercepted the signal in this instance. As
a result, it is not clear whether § 553 or   § 605 is applicable. But where a defendant fails to respond
to Plaintiff at all, “courts in this district have found it proper to award statutory damages under

either statute.” Waldron, 2013 WL 1007398, at *1 n.2. In this instance, Plaintiff argues that

damages should be awarded pursuant to           § 605. Pltf. Mem. at 10, D.E. 13-3. Accordingly, the
Court will address Plaintiffs proof of damages pursuant to         § 605.
         § 605(e)(3)(C) provides that an aggrieved party may receive actual damages or statutory
damages for an amount between SI ,000 to SI 0,000 per violation, which “the court considers just.”

47 U.S.C.    § 605(e)(3)(C)(i). A plaintiff may receive enhanced damages under § 605 by showing
that “the interception of the broadcast was willful and for commercial advantage or private gain.”

Edrington, 2012 WL 525970, at *3 If enhanced damages are available, a court may increase the

award by up to $100,000 for each violation. 47 U.S.C.         § 605(e)(3)(C)(ii). A court shall also award
attorney’s fees and costs to a prevailing aggrieved party. 47 U.S.C.           § 605(e)(3)(B)(iii).
         In determining statutory damages, recent cases within this district have concluded that an

award of statutory damages pursuant to         § 605 should approximate actual damages. See Premium
Sports, Inc.   i’.   Pereira, No. 14-6240, 2015 WL 5770517, at *2 (D.N.J. Sept. 30,2015); J & JSports

Prods., Inc. v. Gallegos, No. 08-201, 2008 WL 3193157, at *4 (D.N.J. Aug. 5, 2008) (awarding



‘
  § 553 prohibits illegal interception via a wired cable system while § 605 prohibits illegal
interception via radio communications, which includes satellite transmissions. 47 U.S.C. §
605(a), 553. While the method of interception differs, “the two statutes share a nearly identical
remedial scheme.” Waldron, 2013 WL 1007398, at *1 n.2.


                                                        8
$1,500 in statutory damages based on an estimate of what it would have cost defendant to legally

exhibit the program); J & JSports Prods., Inc. v. Perdomo, No. 06-1374, 2007 WL 923522, at *4

(D.N.J. Mar. 26, 2007) (awarding $1,200 in statutory damages for the cost defendant would have

paid to legally exhibit the boxing match); Waidron, WL 1007398, at *26 (reasoning that when

both statutory and enhanced damages are appropriate, the court may award statutory damages for

actual injuries suffered, and enhanced damages to reflect specific and general deterrence). When

there is a wide discrepancy between maximum statutory damages and actual damages, courts

generally decline to award the maximum as to not overcompensate the plaintiff. Edrington, 2012

WL 525970, at *3; Gallegos, 2008 WL 3193157, at *4; J & J Sports Prods., Inc. v. Munguti, No.

06-1282, 2007 WL 928479, at *3 (D.N.J. Mar. 27, 2007) (declining to award the maximum

statutory damages as to not “significantly overcompensate Plaintiff’).

       Plaintiff urges the Court not to follow this approach, arguing that it conflates actual and

statutory damages, and that   § 605 would not have these separate provisions “if statutory damages
were designed merely to be an approximation of actual damages.” Pltf. Mem. at 14. Instead,

Plaintiff requests an award of treble the sublicensing fee, which would total $6,600. Id. at 16. This

approach is used by some courts outside of this district. See, e.g., King-vision-Pay-Per-View. LTD

v. Lardo, No. 10-cv-0059, 2010 WL 3463316, at *4 (W.D. Pa. Sept. 1, 2010); Kingvision-Pay

Per-View, LTD v. Gutierrez, 544 F. Supp. 2d 1179, 1185 (D. Cob. Feb. 12, 2008); J & JSports

Prods. v. Tonita Rest., No. 13-382, 2015 WL 9462975, at *5 n.8 (ED. Ky. Dec. 28, 2015);

DIRECTV. Inc. v. Cibulka, No. 11-231, 2011 WL 3273058, at *1 n.4 (M.D. Pa. July 29, 2011).

As discussed, a majority of court in this district have concluded that an award of statutory damages

should approximate actual damages.       In this instance, the Court declines to depart from this

approach within the context of a motion for default judgment. Accordingly, the Court will award



                                                  9
Plaintiff $2,200 in statutory damages, which would have been the sublicense fee to broadcast the

Program at Kucaramakara. See Pltf. Mem. at 2.

         Plaintiff also seeks at least $1 5,000 in enhanced statutory damages, argiring that this

amount “serve[s] the dual purposes of compensating Plaintiff and functioning as a deterrent against

both these Defendants and others.” Id. at 10. In assessing the propriety of enhanced damages,

courts consider factors such as the following:

                (1) whether the defendant has intercepted unauthorized broadcasts
                repeatedly and over an extended period of time; (2) whether it
                reaped substantial profits from the unauthorized exhibition in
                question; (3) whether the plaintiff suffered significant actual
                damages; (4) whether the defendant advertised its intent to broadcast
                the event; and (5) whether the defendant levied a cover charge or
                significant premiums on its food and drinlc because of the broadcast.

Kingvision Pay-Per-View v. Rodriguez, No. 02-7972, 2003 WL 548891, at *2 (S.D.N.Y. Feb. 25,

2003).

         Plaintiff describes several ways that Defendants could have obtained access to the

broadcast; each method required Defendants to take affirmative steps to intercept and broadcast

the event. Plaintiffs Aff.   ¶   10. This is sufficient to demonstrate willfulness. See Waldron, 2013

WL 1007398, at *3 (“The Court credits plaintiffs contention that it would be virtually impossible

to receive this encrypted broadcast inadvertently.”); see also Singleton, 2018 WL 3054683, at *3

(“[Sjignals do not spontaneously descramble. Intentional actions are required to intercept a closed-

circuit broadcast.”) (internal citations omitted).       Consequently, Plaintiff establishes that the

interception was willful.        Plaintiff, however, fails to provide evidence of any of the above-

mentioned factors.5



  Pursuant to § 605(e)(3)(C), an aggrieved party may elect to recover either actual or statutory
damages. Here, Plaintiff elected to recover statutory damages and therefore does not plead any
facts supporting actual damages aside from the $2,200 sublicensing fee. PItt Mem. at 10.
                                                    10
       Plaintiff instead argues that establishments that illegally intercept similar broadcasts to the

Program here tend not to advertise their illegal broadcasting or charge premiums for food or drink,

or cover fee during the broadcast. Plaintiffs Aff.      ¶11 16-18. Moreover, in support of its claim for
$15,000 in enhanced damages, Plaintiff relies exclusively on cases from other circuits. Pltf. Mem.

at 16-18. But this argument is at odds with the majority of cases in this district, which consider

the Rodriguez factors in determining the appropriateness of enhanced damages.                 See, e.g.,

Waldron, 2013 WL 1007398, at *8 (awarding $2,400 in enhanced damages because of lack of

evidence that defendants advertised the event, or had a cover charge or premium on food or drinic);

Premium Sports, Inc., 2015 WL 5770517, at *3 (awarding $1,000 in enhanced damages where

plaintiff provided no evidence of advertising, cover charge or premiums). As discussed, this Court

will not depart from the clear weight of persuasive authority from the district in deciding a motion

for default judgment. And where a plaintiff fails to demonstrate evidence supporting the above-

mentioned factors, courts in this district typically award $1,000 in enhanced damages. See, e.g.,

Gallegos, 2008 WL 3193157, at *4 (awarding $1,000 in enhanced damages where plaintiff

provided no evidence of frequently applied factors to assess enhanced damages); Munguti, 2007

WL 928479, at *34 (awarding $800 in enhanced damages where plaintiff provided no evidence

of advertising, cover charge, premiums or past violations by defendant). As a result, the Court

will also award Plaintiff $1,000 in enhanced statutory damages.

        Finally, as the prevailing party, Plaintiff is entitled to recover attorney’s fees and costs for

this matter. 47 US.C.    §   605(e)(3)(B)(iii). Plaintiff does not provide any information as to its

attorney’s fees and costs, stating that the amount will be determined by separate application.

Pursuant to Fed. R. Civ. P. 54(d)(2)(B)(i), the Court grants Plaintiff fourteen (14) days from the

entry of this opinion and the accompanying order to submit its motion for fees and costs.



                                                   11
IV.    CONCLUSION

       For the reasons set forth above, Plaintiff’s motion for default judgment is GRANTED in

part and DENIED in part. Accordingly, the Court will enter judgment against Defendant Tibiñ

Tabara, LLC in the amount of $3,200. An appropriate Order accompanies this Opinion.

Dated: July 26, 2019


                                          John Ivlichael Vazque(J{Xt1D.J.




                                             12
